        Case 3:18-cv-00711-BAJ-SDJ      Document 33    08/18/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


ANTHONY MONTECINO (#391199)                                        CIVIL ACTION

VERSUS

JAMES LEBLANC, ET AL.                                     NO.: 18-00711-BAJ-SDJ


                               RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 30) pursuant to 28 U.S.C. § 636(b)(1). The Report and

Recommendation     addresses    Defendants’    Partial    Motion    for   Summary

Judgment or in the Alternative Motion to Dismiss on the Pleadings

(Doc. 28), filed on behalf of Defendants James LeBlanc, Timothy Hooper, and

Damien Merritt. Plaintiff did not oppose the Motion.

      Plaintiff, appearing pro se, is an inmate currently incarcerated at the David

Wade Correctional Center.       In his complaint, he asserted violations of his

constitutional rights under 42 U.S.C. § 1983 arising out of an altercation with

Defendant Merritt. See (Doc. 6). In the Report and Recommendation, the Magistrate

Judge found that Plaintiff failed to make any allegations directly against Defendants

LeBlanc or Hooper and therefore failed to state a claim against them. (Doc. 30,

at p. 5). However, Plaintiff thereafter adequately alleged an excessive force claim

against Defendant Merritt. The Magistrate Judge clarified that Plaintiff cannot seek
        Case 3:18-cv-00711-BAJ-SDJ      Document 33      08/18/20 Page 2 of 3




monetary relief against Merritt in his official capacity, as such officials are not

considered “persons” under § 1983. Id. at 7.

      The Report and Recommendation notified the parties that, pursuant to

28 U.S.C. § 636(b)(1), they had 14 days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. (Doc. 21. at p. 1). Neither party

objected. Having carefully considered the underlying Complaint and related filings,

the Court approves the Magistrate Judge’s Report and Recommendation, and hereby

adopts its findings of fact, conclusions of law, and recommendation.

      Accordingly,

      IT   IS   ORDERED        that   the       Magistrate   Judge’s   Report   and

Recommendation (Doc. 30) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Defendants’ Partial Motion for

Summary Judgment or in the Alternative Motion to Dismiss on the

Pleadings (Doc. 28) is GRANTED IN PART and DENIED IN PART. Plaintiff’s

claims against Defendants LeBlanc and Hooper, and any claims seeking monetary

relief against Defendant Merritt in his official capacity, are DISMISSED.




                                            2
          Case 3:18-cv-00711-BAJ-SDJ   Document 33   08/18/20 Page 3 of 3




      IT IS FURTHER ORDERED that this matter is hereby REFERRED to the

United States Magistrate Judge for further proceedings on Plaintiff’s remaining

claims.

                             Baton Rouge, Louisiana, this 18th day of August, 2020



                                       ______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                         3
